DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/20 and 4/20/21 was considered by the examiner.

Claim Rejections-Withdrawn
The rejection of claims 39, 41-50 and 54 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to Applicants arguments. The Applicants disclose a strong structure/function correlation and disclose that the claimed muteins are related to anticalin technology that has been developed to mutate WT lipocalin proteins such as hNGAL. Therefore, a person or ordinary skill in the art would conclude that the inventor has possession of the claimed invention.  

The rejection of claims 39. 41-50 and 54 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18-20, and 49-50 of U.S. Patent No. 15/571,561 is withdrawn due to Applicants arguments that the USPN is drawn to a fusion protein with different binding capabilities.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 39, 41-50 and 54 are allowed. There was no prior art found that teaches or suggests the claimed hNGAL muteins. As indicated above, the WD and double patenting rejections have been withdrawn. For the reasons presented above, the claims are novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 39, 41-50 and 54 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TARA L MARTINEZ/Patent Examiner, Art Unit 1654                                                                                                                                                                                             

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654